Title: From Benjamin Franklin to Mary Stevenson, 29 October 1761
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            Cravenstreet, Oct. 29. 61.
          
          My dear Polly’s good Mama bids me write two or three Lines by way of Apology for her so long omitting to write. She acknowledges the Receiving two agreable Letters lately from her beloved Daughter, enclosing one for Sally Franklin which was much approv’d (excepting one Word only) and sent as directed. The Reasons of her not Writing are; That her Time all Day is fully taken up during the Day-Light, with the Care of her Family and—laying abed in the Morning. And her Eyes are so bad, that she cannot see to write in the Evening—for Playing at Cards. So she hopes, that one who is all Goodness, will certainly forgive her, when her Excuses are so substantial. As for the Secretary, he has not a Word to say in his own Behalf, tho’ full as great an Offender, but throws himself upon Mercy; pleading only that he is with the greatest Esteem and sincerest Regard his dear Polly’s ever affectionate Friend
          
            B Franklin
          
          
            Compliments to the good Family, and to Mrs. Byrd if still with you. We shall be glad to see Mr. White as often as agreable to him.
          
         
          Endorsed: Oct 29–61
        